Citation Nr: 1102807	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a higher (compensable) initial rating for service-
connected residuals of fractured left little finger with strain 
and Boutonniere deformity (left finger disability).  


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
March 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a  
November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which granted service connection for left finger disability, and 
assigned an initial noncompensable  
(0 percent) rating.  The Veteran appealed the initial assigned 
disability rating.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" rating 
based on changes in the degree of severity of it since the 
effective date of service connection).


FINDINGS OF FACT

1.  The Veteran's left little finger is ankylosed at the proximal 
interphalangeal (PIP) joint in the flexed position.

2.  The Veteran's left little finger is not ankylosed at the 
metacarpophalangeal (MCP) joint in full flexion or full 
extension, and there is no rotation or angulation of a bone, for 
any period.

3.  The Veteran's left little finger is not productive of 
limitation of motion of the other digits or interference with the 
overall function of left hand, for any period.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for left finger 
disability have not been met for any period.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5227 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010). 

Concerning the appeal for a higher initial rating for left finger 
disability, because it is an appeal that arises from the 
Veteran's disagreement with the initial evaluation following the 
grant of service connection for left finger disability, no 
additional notice is required.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the United 
States Court of Appeals for Veterans Claims (Court) have held 
that, once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007).  

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has made reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claim.  
38 U.S.C.A. § 5103A.  VA has obtained VA treatment records and 
other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue 
decided herein.  VA provided the Veteran with examinations in 
October 2007 and August 2008.  The claims file and treatment 
records were reviewed, the Veteran's history was taken, and 
complete examinations with clinical measures were conducted, to 
include obtaining x-rays.  Conclusions reached and diagnoses 
given were consistent with the examination report, including 
notation of whether there were additional losses of ranges of 
motion due to factors such painful motion, weakness, impaired 
endurance, incoordination, or instability.  Therefore, the 
Veteran has been afforded adequate examinations on the issue 
decided herein.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  
The degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  When the schedule 
does not provide a zero percent evaluation for in a Diagnostic 
Code, a zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Veteran has challenged the 
initial disability ratings assigned to the service-connected left 
finger disability by seeking appellate review.  Fenderson, 12 
Vet. App. at 125-26 (noting distinction between claims stemming 
from an original rating versus increased rating).  Separate 
ratings may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" rating.  Id. at 126.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule is to 
recognize painful motion with joint or particular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that 
arthritis be rated under DC 5003 (degenerative arthritis), which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 
5010.  In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under DC 
5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Rating Left Finger Disability

The Veteran's service-connected left finger disability was 
initially rated as noncompensable (0 percent) pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5227.  Under that diagnostic 
code, a noncompensable (0 percent) evaluation is assigned for 
unfavorable or favorable ankylosis of both the minor and major 
ring or little finger.  A note following the criteria also 
provides that consideration should be given as to whether 
evaluation as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the hand.  

The rating schedule further provides that ankylosis of the little 
finger should be evaluated as an amputation without metacarpal 
resection at proximal interphalangeal joint or proximal thereto, 
if both the metacarpophalangeal and proximal interphalangeal 
joints of the digit are ankylosed, and either is in full 
extension or full flexion, or there is rotation or angulation of 
a bone.  Under Diagnostic Code 5156, an amputation of the little 
finger without metacarpal resection, at PIP joint or proximal 
thereto is assigned a 10 percent disability evaluation.  A 20 
percent disability evaluation is warranted for an amputation of 
the little finger with metacarpal resection (more than one-half 
the bone lost).  38 C.F.R. § 4.71a.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran is 
right-handed and as such, minor, as opposed to major, finger 
disability ratings are applicable.  38 C.F.R. § 4.69 (2010).

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable evaluation for 
his service-connected left little finger disability for any 
period.  As previously noted, a noncompensable disability 
evaluation represents the maximum schedular rating available for 
unfavorable or favorable ankylosis under Diagnostic Code 5227; 
however, the Board must also consider if evaluation as amputation 
is warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

The Board has considered whether an evaluation as an amputation 
is warranted, or whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  The Veteran's 
left little finger is anklyosed at the PIP joint, however, the 
Veteran does not contend, nor does the record reflect, that the 
Veteran's left little finger is ankylosed at the MCP joint.  
Because the MCP joint of the left little digit is not ankylosed 
and there is no rotation or angulation of a bone, the Veteran 
does not meet the criteria for a compensable rating as for 
amputation under Diagnostic Code 5156.  

In October 2007, on VA examination, the Veteran reported 
suffering a left little finger injury in service during basic 
training.  The Veteran reported having two previous surgeries 
described PIP joint capsulotomy and exostectomy.  The Veteran 
also reported limitation of motion in the left little finger, but 
reported no pain.  On physical examination, in October 2007, the 
VA examiner reported the left little finger was slightly deformed 
and mildly swollen.  The PIP joint could extend for more than 30 
degrees and also could flex, although not fully, but the Veteran 
could bring the left little finger pad up against the palm.  The 
Veteran was able to easily move the left little finger at the PIP 
joint and there was no additional functional impairment due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive motion of the PIP joint of the left little finger.  
The diagnosis was chronic strain of the PIP joint of the left 
little finger and postsurgical repair.  

In August 2008, on VA examination, the Veteran stated he had 
severe pain and swelling in the left little finger from impact of 
a hard, moving object in the spring of 2003 during boot camp.  He 
reported undergoing surgery in spring of 2004 to correct a 
deformity in his left little finger.  The Veteran reported a 
subsequent surgery in summer of 2006 to correct the deformity 
that had reoccurred.  Since the second surgery, the Veteran 
reported that he continued to have pain in his left little finger 
that progressively worsened.  The Veteran reported the pain in 
his left little finger was a 3 on the scale of 0-10 (10 being the 
most pain) at rest.  He also denied any weakness, stiffness, or 
fatigability in the left little finger at rest.  

The Veteran reported at the August 2008 VA examination that he 
experienced flare-ups of pain in the left little finger, 
especially at the level of the PIP joint with lifting of objects 
in excess of 40-50 pounds and more than 15-20 push-ups.  The pain 
during the flare-ups was reported to be 8 on a scale of 0-10 (10 
being the most pain).  The VA examiner reported an additional 50 
percent limitation in function of the Veteran's daily activities 
during flare-ups of pain in his left little finger.  

On physical examination, in August 2008, the VA examiner noted 
that the Veteran had a frozen PIP joint in the flexed position in 
the left little finger with a 10 degree contracture.  There was 
no gap between the tip of the left little finger and the palmer 
crease on flexion of this digit.  There was no movement of the 
PIP joint in the left little finger and a slightly decreased 
handgrip with the left hand due to the decrease in mobility and 
deformity of the left little finger.  There was no malunion, 
nonunion, loose, or false joint in the left little finger.  There 
was no additional functional impairment due to pain, fatigue, 
weakness, or lack of endurance following repetitive motion of the 
PIP joint of the left little finger.  

The August 2008 VA examiner noted that the Veteran was able to 
perform his occupation, but with limitation due to pain and 
deformity in the left little finger.  However, the examiner 
opined that the Veteran's activities of daily living are not 
affected by the pain and deformity in the left little finger.  
The diagnosis was residual flexion deformity with a frozen PIP 
joint and a 20 degree contracture of the left little finger, 
residual of previous surgical procedures, mildly active at the 
time of the examination.  

While the Veteran describes limited use of the left hand, he does 
not contend, nor does the lay and medical evidence show, that he 
has lost the use of the left hand or lost all effective 
functioning of the hand due to the service-connected left finger 
disability.  Service connection has not been established for such 
generalized complaints that involve the entire hand, as opposed 
to the service-connected left finger disability.  Thus, the 
service-connected left finger disability does not approximate 
disabilities based on amputation of the finger or hand, or loss 
of use of the hand.  See 38 C.F.R. §§ 4.63, 4.71a, Diagnostic 
Codes 5125, 5156.

The Board must also consider whether a higher disability rating 
is warranted based on functional loss due to pain or weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In addition, it is important to note that 
under 38 C.F.R. 
§ 4.45(f) multiple involvements of the interphalangeal joints are 
considered groups of minor joints, ratable on parity with major 
joints.  Here, the Board notes the Veteran's reported impairment 
of function in occupational settings, such as lifting heavy 
objects; however, the Board finds that the specifically observed 
and measured clinical findings contained in examination reports 
are more probative in establishing that the Veteran does not 
suffer from additional disability due to repetitive use of his 
left little finger.  The October 2007 and August 2008 VA 
examinations reported that with repetitive use times three, the 
range of motion of the left little finger was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  

The Board has considered whether there is any other schedular 
basis for granting a higher or separate rating during this period 
but has found none.  In particular, the Board notes that 
arthritis by x-ray findings has not been shown in the joints 
proximate to the Veteran's left little finger during any VA 
examination.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  

The Board has considered whether a higher rating is warranted for 
any portion of the evaluation period; however, at no time during 
the period in question has the disability warranted a compensable 
rating.  See Fenderson at 125-26.

The Board acknowledges the Veteran's assertion that he 
experiences impairment as a result of his left finger disability.  
Specifically, the Veteran has reported pain, swelling, and 
weakness in his left little finger.  He reports that he is unable 
to perform certain activities (lifting heavy objects without 
pain, doing more than 15-20 push-ups, doing more than 4 pull-
ups).  The Veteran, as a lay person, is competent to provide such 
evidence of how his left finger disability affects his everyday 
life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(finding lay testimony competent when it concerns features or 
symptoms of injury or illness).  While the Board finds the 
Veteran credible, VA must consider only the rating criteria and 
other applicable regulations to rate a disability.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  As discussed above, the 
evidence does not show that the Veteran is entitled to an initial 
compensable rating for left finger disability.

Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1) (2010), which 
provides procedures for referral or assignment of an 
extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve 
an extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  If the evidence raises the question of entitlement 
to an extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of a claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
a claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake,  
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria 
contemplates the Veteran's service-connected left finger 
disability.  The service-connected left finger disability rating 
criteria specifically provide for ratings based on the presence 
of arthritis, and limitation of motion, ankylosis in full flexion 
or extension, and there is no rotation or angulation of a bone of 
the little finger including due to pain and other orthopedic 
factors.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along with 
the schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness).  
Because the schedular rating criteria is adequate to rate the 
Veteran's service-connected left finger disability, there is no 
exceptional or unusual disability picture to render impractical 
the application of the regular schedular standards.  For these 
reasons, the Board finds that the criteria for referral for 
extraschedular rating have not been met.  38 C.F.R. § 
3.321(b)(1). 



For these reasons, the Board finds that the weight of the 
evidence is against a finding of an initial compensable rating 
for left finger disability, for any period.  To the extent any 
higher level of compensation is sought, the preponderance of the 
evidence is against this claim, and hence the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7. 


ORDER

A higher (compensable) initial disability rating for left finger 
disability is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


